406 U.S. 813 (1972)
AIKENS
v.
CALIFORNIA.
No. 68-5027.
Supreme Court of United States.
Argued January 17, 1972.
Decided June 7, 1972.
CERTIORARI TO THE SUPREME COURT OF CALIFORNIA.
Ronald M. George, Deputy Attorney General of California, argued the cause for respondent. With him on the brief were Evelle J. Younger, Attorney General, and William E. James, Assistant Attorney General.
Briefs of amici curiae were filed by John E. Havelock, Attorney General, for the State of Alaska; by Willard J. Lassers and Elmer Gertz for the National Council of the Churches of Christ in the United States et al.; by Leo Pfeffer for the Synagogue Council of America and its Constituents et al.; by Paul Raymond Stone for the West Virginia Council of Churches et al.; by Donald M. Wessling for the Committee of Psychiatrists for Evaluation of the Death Penalty; by Gerald H. Gottlieb, Melvin L. Wulf, and Sanford Jay Rosen for the American Civil Liberties Union; by Chauncey Eskridge, Mario G. Obledo, Leroy D. Clark, Nathaniel R. Jones, and Vernon Jordan for the National Association for the Advancement of Colored People et al.; by Marshall J. Hartman for the National Legal Aid and Defender Association; by *814 Michael V. DiSalle for Edmund G. Brown et al.; by Hilbert P. Zarky for James V. Bennett et al.; and by Luke McKissack, pro se.
PER CURIAM.
Petitioner in this case, which has been orally argued and is now sub judice, has filed a Suggestion of Mootness and Motion for Remand based on the intervening decision of the California Supreme Court in People v. Anderson, 6 Cal. 3d 628, 493 P.2d 880 (1972). That decision declared capital punishment in California unconstitutional under Art. 1, § 6, of the state constitution. The decision rested on an adequate state ground and the State's petition for writ of certiorari was denied. 406 U.S. 958. The California Supreme Court declared in the Anderson case that its decision was fully retroactive and stated that any prisoner currently under sentence of death could petition a superior court to modify its judgment. Petitioner thus no longer faces a realistic threat of execution, and the issue on which certiorari was grantedthe constitutionality of the death penalty under the Federal Constitutionis now moot in his case. Accordingly the writ of certiorari is dismissed.